Fourth Court of Appeals
                                            San Antonio, Texas
                                                    May 13, 2016

                                                No. 04-15-00609-CV

      BREAKFRONT, LLC; Golden Oak Partners, LLC; Mark Slotkin, Individually, and as Trustee
                 of the Slotkin Family Children’s Trust dtd January 1, 1997,
                                         Appellants

                                                         v.

                             SOUTHWEST GUARANTY INVESTORS, LTD.,
                                          Appellee

                        From the 81st Judicial District Court, Atascosa County, Texas
                                      Trial Court No. 14-04-0331-CVA
                               Honorable Russell H. Wilson, Judge Presiding

                                                     ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to June 15, 2016.

                                                              PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT



cc:              Clinton Butler                                    Jeffrey D. Small
                 Langley & Banack                                  Law of Jeff Small
                 PO Box 265                                        12451 Starcrest Dr Ste 100
                 Karnes City, TX 78118                             San Antonio, TX 78216-2988

                 Robin L. Harrison
                 Hicks Thomas, LLP
                 700 Louisiana Street, suite 2000
                 Houston, TX 77002